Exhibit 10.2

AGREEMENT

This Agreement (the “Agreement”) is entered into between Innovex, Inc., a
Minnesota corporation (“Innovex” or the “Company”), and John M. Clark (“Clark”)
as of October 12, 2009.  

WHEREAS, Innovex desires to appoint Clark to serve as the Company’s Interim
Chief Executive Officer and Clark desires to serve the Company in that capacity
under the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, it is hereby agreed by and between the parties hereto as
follows:

1.

Term. The term of this Agreement shall begin on October 12, 2009 and shall
continue until February 12, 2010, unless terminated earlier by the Company on
thirty (30) days’ advance written notice.

  2.

Title. Clark shall have the title of Interim Chief Executive Officer. Clark
currently has the title of Chairman of the Board which he shall retain until a
successor is elected and qualified.

  3.

Compensation. In return for his services to Innovex, Clark shall receive
compensation, as an independent contractor, the amount of $30,000 per month, pro
rated for partial months and payable in advance at the beginning of the term and
thereafter at the beginning of each calendar month during the term. While Clark
is serving in the capacity as Interim Chief Executive Officer, he shall receive
no additional fees for his service as Chairman of the Board or as a board member
and shall not serve as a member of any committee of the Board of Directors.

  4.

Benefits. Clark shall not be entitled to any benefits other than as specifically
set forth in this Agreement.

  5.

Reimbursable Business Expenses. Innovex will advance or reimburse Clark for any
ordinary, necessary and reasonable expenses incurred by him in performing his
duties to Innovex, including housing (reimbursed or Company provided) while
providing services at the Company’s Thailand facilities, upon his submission of
any records and documentation required to substantiate said expenses.

  6.

Vehicle. Innovex will provide Clark with a vehicle and driver while providing
services at Innovex’s Thailand facilities in a manner provided to the prior
Chief Executive Officer.

  7.

Indemnification. Innovex will indemnify Clark from loss and expenses arising out
of his conduct as an officer of Innovex to the fullest extent permitted by the
Company’s corporate articles, by-laws, Board resolutions, applicable insurance
policy and Minnesota law.

  8.

Confidentiality. Clark shall not disclose or use in any manner, directly or
indirectly, any trade secrets or other proprietary and confidential information
of the Company either during the term or at any time thereafter, except as
required (a) in the course of his services to Innovex or (b) by applicable law,
including the Exchange Act, contingent upon establishment of confidentiality
protections satisfactory to Innovex.

--------------------------------------------------------------------------------



9.

Miscellaneous Provisions.

  9.1

Severability. If any provisions of this Agreement are held to be invalid or
unenforceable in whole or in part, those provisions to the extent enforceable
and all other provisions shall nevertheless continue to be valid and enforceable
as though the invalid or unenforceable parts had not been included in this
Agreement. If any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.

  9.2

Governing Law. This Agreement shall be construed and enforced according to
Minnesota law, except where federal law applies.

  9.3

Survivability. The covenants and agreements of paragraphs 7 and 8 of this
Agreement shall survive the termination of this Agreement for any reason.

  9.4

Amendment or Termination. This Agreement may not be terminated, amended, or
modified in any way, except in writing signed by both Innovex and Clark.

  9.5

Waiver. Innovex’s waiver or failure to enforce the terms of this Agreement or
any similar agreement in one instance shall not constitute a waiver of its
rights hereunder with respect to other violations of this or any other
agreement.

  9.6

Tax Matters. Clark shall be responsible for the payment of all federal, state or
local taxes payable with respect to all amounts paid to Clark under this
Agreement.

AGREED:

Dated: October 12, 2009   John M. Clark  

INNOVEX, INC.

Dated: October 12, 2009   By: Its:

2